



Exhibit 10.33



October 13, 2014


James Avenue LLC
3 New York Avenue
Jersey City, NJ 07307


25 Van Keuren LLC
New York Avenue
Jersey City. NJ -07307


Joseph Smentkowski, Inc.
3 New York Avenue
Jersey City, NJ 07307


Attn: Mr. Gary Giordano




Memorandum of Understanding


Dear Mr. Giordano:


This Memorandum of Understanding between CleanTech Biofuels., Inc., a Delaware
corporation (“CleanTech”), James Avenue LLC, a New Jersey limited liability
company (the “Site Owner”), 25 Van Keuren LLC, a New Jersey limited liability
company (the “Applicant”), and Joseph Smentkowski, Inc., a New Jersey
corporation (the “Tenant”, and together with the Site Owner and the Applicant,
the “Giordano Parties”, and together with CleanTech, all signatories hereto are
referred to as the “Parties”) is intended to confirm our understanding of the
principal terms of the agreement between the Parties to enter into definitive
agreements as follows.


RECITALS


WHEREAS, Gary Giordano owns and controls, directly or indirectly, the Giordano
Parties,


WHEREAS, the Site Owner owns a parcel of real property located at 25 Van Keuren
Avenue, Jersey City, NJ (the “Site”),


WHEREAS, the Site Owner and the Tenant have an existing lease agreement with
respect to the Site,


 
1

--------------------------------------------------------------------------------

 
WHEREAS, upon the receipt of all necessary governmental and administrative
approvals, the Site Owner intends to lease the Site to the Applicant so that the
Applicant can operate a municipal solid waste (“MSW”) transfer station at the
Site, pursuant to a new lease agreement to be entered into between the Site
Owner and the Applicant (the “Lease Agreement”),


WHEREAS, the Site Owner and the Applicant have commenced the process of applying
for a solid waste facility permit from the New Jersey Meadowlands Commission
(the “NJMC”) to operate a material recovery facility and transfer station at the
Site (the “MRF/TS”),


WHEREAS, CleanTech owns technology related to a biomass recovery process that
transforms MSW into high quality biomass that can be used for commercial
purposes (the “Biomass Recovery Process”),


WHEREAS, the Parties desire to enter into agreements whereby (1) the Giordano
Parties and CleanTech will work together and cooperate to complete the MRF/TS
permitting process for the Site, (2) upon receipt of all necessary permits and
approvals, CleanTech will have the option to purchase the Applicant, and, among
other things, will assume the Applicant’s rights and obligations under the Lease
Agreement, and (3) CleanTech will install its’ Biomass Recovery Process at the
transfer station at its’ sole cost and expense (all such transactions and
related matters and approvals are collectively referred to as the
“Transactions”).


NOW, THEREFORE, in consideration of the foregoing, the intent of the Parties to
this memorandum of understanding and in good faith and sufficient consideration,
the receipt of which is hereby acknowledged, the Parties hereby agree as
follows:
1.    Proposed Definitive Agreements. (a) As soon as reasonably practicable
after the execution of this memorandum of understanding, the Parties shall
commence to negotiate definitive agreements (the "Definitive Agreements") to
effect the transactions described above and contemplated by this memorandum of
understanding. The Definitive Agreements will include the terms summarized in
this memorandum of understanding and such other representations, warranties,
conditions, covenants, indemnities and other terms that are customary for
transactions of this kind and are not inconsistent with this memorandum of
understanding.


(b) The Definitive Agreements shall include, but not be limited to,
 
(i)        An escrow agreement which will provide for CleanTech to fund any past
and future engineering and legal expenses incurred by the Applicant directly
attributable to the permit process for the MRF/TS;
 
(ii)      An option agreement which will provide CleanTech the right to purchase
the Applicant on terms agreed to by CleanTech and the Applicant, provided that
such agreement shall include, among other things, a right of the Giordano
Parties to repurchase the Applicant upon the occurrence of an event of default
of CleanTech pursuant to the Lease Agreement;
 
 
2
 
(iii)      the Lease Agreement between the Site owner and the Applicant for a
period of not less than twenty (20) years, including two 5-year options to
extend the term of the lease to 30 years, with terms and conditions approved and
agreed to by CleanTech and the Site Owner, together with all necessary and
appropriate government approvals;
 
(iv)     the Giordano Parties and their respective affiliates entering into
restrictive covenants, in a form acceptable to CleanTech, agreeing not to: (i)
compete with CleanTech’ s operation of the MRF/TS or Biomass Recovery Process
for the term of the Lease Agreement for the Site referred to above, and (ii)
hire or solicit any employee of CleanTech’ s Biomass Recovery Process or
encourage any such employee to leave such employment for a period of the term of
the lease for the Site referred to above, provided, however, that this provision
shall not (A) apply if CleanTech ceases to do business and (B) prohibit Giordano
parties from engaging in the business of brokering and or securing garbage
hauling business, and
 
(v)       an agreement between Tenant and the Site Owner which provides that on
or before the acquisition of the Applicant by CleanTech pursuant to the Option
Agreement, Tenant shall vacate and quit the Site and terminate any lease
agreement with the Site Owner.
 
2.   Conditions. CleanTechs’ obligation to close the proposed Transaction will
be subject to customary conditions, including:
 
(a)       CleanTechs’ satisfactory completion of due diligence;
 
(b)       the approval of the Transaction by the board of directors or managing
members, as the case may be, of each of the Parties;
 
(c)       the Parties' execution of the Definitive Agreements and any ancillary
agreements;
 
(d)       the receipt of any regulatory approvals and third party consents, on
terms satisfactory to CleanTech; and
 
(e)       the occurrence of no material adverse change in the business, results
of operations, prospects, condition (financial or otherwise) or assets related
to the Transaction.
 
3.   Covenants of the Giordano Parties. During the period from the signing of
this memorandum of understanding through the execution of the Definitive
Agreements, the Giordano Parties will: (i) conduct its business in the ordinary
course in a manner consistent with past practice, (ii) cooperate with and assist
CleanTech in obtaining all necessary approvals, authorizations and permits
necessary to effect the Transaction, and (iii) use its best efforts to effect
the Transaction.
 
 
3

--------------------------------------------------------------------------------

 
4.   Exclusivity.
 
(a) In consideration of the expenses that CleanTech has incurred and will incur
in connection with the proposed Transaction, the Giordano Parties agree that
until such time as this memorandum of understanding has terminated in accordance
with the provisions of paragraph 5 (such period, the "Exclusivity Period"),
neither it nor any of its representatives, officers, employees, directors,
agents, stockholders, subsidiaries or affiliates (the "Giordano Group") shall
initiate, solicit, entertain, negotiate, accept or discuss, directly or
indirectly, any proposal or offer from any person or group of persons other than
CleanTech and its affiliates (a "Competing Proposal") to develop a facility or
operation at the Site contemplated by this memorandum of understanding, whether
by merger, purchase of stock, purchase of assets, joint venture, tender offer or
otherwise, or provide any non-public information to any third party in
connection with a Competing Proposal or enter into any agreement, arrangement or
understanding requiring it to abandon, terminate or fail to consummate the
Transaction with CleanTech. The Giordano Parties agree to immediately notify
CleanTech if any member of the Giordano Group receives any indications of
interest, requests for information or offers in respect of an Competing
Proposal, and will communicate to CleanTech in reasonable detail the terms of
any such indication, request or offer, and will provide CleanTech with copies of
all written communications relating to any such indication, request or offer.
Immediately upon execution of this memorandum of understanding, the Giordano
Parties shall, and shall cause the Giordano Group to, terminate any and all
existing discussions or negotiations with any person or group of persons other
than CleanTech and its affiliates regarding a Competing Proposal. The Giordano
Parties represent that no member of the Giordano Group is party to or bound by
any agreement with respect to a Competing Proposal other than under this
memorandum of understanding.
(b) If within the Exclusivity Period, the respective Giordano Parties do not
execute definitive documentation for the Transaction reflecting the material
terms and conditions for the Transaction set forth in this memorandum of
understanding or material terms and conditions substantially similar thereto
(other than as a result of either the mutual agreement by CleanTech and the
Giordano Parties to terminate this memorandum of understanding or to change such
material terms and conditions in any material respects or the unilateral refusal
of CleanTech to execute such definitive documentation), then the Giordano
Parties shall pay to CleanTech an amount equal to the reasonable out-of-pocket
expenses in an amount not to exceed $50,000 (including the reasonable fees and
expenses of legal counsel, accountants and other advisors and whether incurred
prior to or after the date hereof) incurred by CleanTech in connection with the
proposed Transaction, which amount shall be payable in same day funds on the day
that is the first business day after the Exclusivity Period.
5. Termination. This memorandum of understanding will automatically terminate
and be of no further force and effect upon the earlier of (i) execution of
Definitive Agreements by CleanTech and the Giordano Parties, (ii) mutual
agreement of CleanTech and the Giordano Parties, and (iii) 5 PM (NYC time) on
June 29, 2015. Notwithstanding anything in the previous sentence, paragraphs
4(b), 6, 7, 9 and 10 shall survive the termination of this memorandum of
understanding and the termination of this memorandum of understanding shall not
affect any rights any Party has with respect to the breach of this memorandum of
understanding by another Party prior to such termination.
 
4

--------------------------------------------------------------------------------

 
6.   Governing Law. This memorandum of understanding shall be governed by and
construed in accordance with internal laws of the State of New Jersey.
 
7.   Confidentiality. Each party shall insure that all confidential information
which such party or any of its respective officers, directors, employees,
attorneys, agents, investment bankers, or accountants may now possess or may
hereafter create or obtain relating to the financial condition, results of
operations, business, properties, assets, liabilities, or future prospects of
the other party, any affiliate of the other party, or any customer or supplier
of such other party or any such affiliate shall not be published, disclosed, or
made accessible by any of them to any other person or entity at any time or used
by any of them, in each case without the prior written consent of the other
party; provided, however, that the restrictions of this sentence shall not apply
(a) as may otherwise be required by law, (b) as may be necessary or appropriate
in connection with the enforcement of this memorandum of understanding, (c) to
the extent such information shall have otherwise become publicly available, or
(d) as to CleanTech, to disclosure by or on its behalf to existing or
prospective lenders or to others whose consent may be required or desirable in
connection with obtaining the financing or consents which are required or
desirable to consummate the Transaction. Each party shall, and shall cause all
of such other persons and entities who received confidential data from it to,
deliver to the other party all tangible evidence of such confidential
information to which the restrictions of the foregoing sentence apply at such
time as negotiations with respect to the Transaction are terminated before the
parties enter into any formal agreement as contemplated by this memorandum of
understanding. The parties agrees to cooperate with respect to any publicity
relating to the Transactions.
 
8.   No Third Party Beneficiaries. Except as specifically set forth or referred
to herein, nothing herein is intended or shall be construed to confer upon any
person or entity other than the Parties and their successors or assigns, any
rights or remedies under or by reason of this Memorandum of understanding.
 
9.   Brokers. Neither party has dealt with or engaged any broker or investment
banker with respect to the Transaction, and each Party will indemnify the other
Party against any claims arising out of such Party’s actions with respect
thereto.
 
10. Expenses. Except as set forth in paragraphs 1(b)(i) and 4(b), each of the
Parties will pay their own transaction expenses, including the fees and expenses
of investment bankers and other advisors, incurred in connection with the
proposed Transaction.
 
 
5

--------------------------------------------------------------------------------

 
11. No Binding Agreement. This memorandum of understanding reflects the
intention of the Parties, but for the avoidance of doubt neither this memorandum
of understanding nor its acceptance shall give rise to any legally binding or
enforceable obligation on any Party, except with regard to paragraphs 4(b)
through 11 hereof. No contract or agreement providing for any transaction
involving the Transaction shall be deemed to exist between the Giordano Parties
and CleanTech and any of its affiliates unless and until final definitive
agreements have been executed and delivered.
12. Notices. All notices by either CleanTech or the Giordano Parties to each
other party hereto shall be in writing and sent by U.S. mail, courier, email or
facsimile, and shall be effective as of the date and time sent. All such notices
shall be sent to the following parties:


(a)
notices to CleanTech shall be sent to



Edward P. Hennessey
Chairman and CEO
CleanTech Biofuels, Inc.
7386 Pershing Avenue
St. Louis, MO 63130
Tel: 314-802-8671
Fax: 314-802-875
Email: ed.hennessey@cleantechbiofuels.net
With a copy to: bczack@icloud.com


(b)
notices to the Giordano Parties shall be sent, in each case, to:



James Avenue LLC
3 New York Avenue
Jersey City, NJ 07307


25 Van Keuren LLC
3 New York Avenue
Jersey City, NJ 07307


Joseph Smentkowski, Inc.
3 New York Avenue
Jersey City, NJ 02307


Attn: Gary Giordano
Tel: 201-866-7510
Fax: 201-420- 9215
Email: tgiordano@galaxyrecycling.com
With a copy to: chiaialaw@gmail.com


14. Miscellaneous. This memorandum of understanding may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement. The headings of the various sections of
this memorandum of understanding have been inserted for reference only and shall
not be deemed to be a part of this memorandum of understanding.




[SIGNATURE PAGE FOLLOWS]




 
6

--------------------------------------------------------------------------------

 
 
If you are in agreement with the terms set forth above and desire to proceed
with the proposed Transaction on this basis, please sign this memorandum of
understanding in the space provided below and return an executed copy to
CleanTech pursuant to paragraph 13.
 

 
Very truly yours,
CLEANTECH BIOFUELS, INC
         
 
By:
/s/        Edward P. Hennessey      
Chairman and CEO
         

 

  JAMES AVENUE LLC.          
 
By:
/s/        Gary Giordano       Managing Member          

 

 
25 VAN KEUREN LLC
         
 
By:
/s/        Gary Giordano        Managing Member          

 

  JOSEPH SMENTKOWSKI, INC          
 
By:
/s/        Gary Giordano       President and CEO          

 